Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 13, 2019

                                    No. 04-18-00729-CV

               STATE FARM MUTUAL AUTOMOBILE ASSOCIATION,
                                Appellant

                                              v.

                                      Veatrice COOK,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-21431
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
        Appellee’s motion for extension of time to file her brief is GRANTED. Appellee’s brief
is due on March 4, 2019.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court